ITEMID: 001-120503
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: LIMAN v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Aleš Pejchal;André Potocki;Ann Power-Forde;Ganna Yudkivska;Helena Jäderblom;Mark Villiger;Paul Lemmens
TEXT: 1. The applicant, Mr Oleg Nikolayevich Liman, is a Ukrainian national, who was born in 1973. Before being imprisoned the applicant lived in Slovyansk, Donetsk Region.
2. The Ukrainian Government (“the Government”) were represented by their Agent, Mr N. Kulchytskyy.
3. The facts of the case, as submitted by the parties, may be summarised as follows.
4. On 16 August 2002 the applicant and two accomplices attacked and robbed Mr K.S., Ms K.N. and Mr K.Yu. in their home.
5. On 27 August 2002 the applicant was arrested by police officers after being identified by Ms K.N.
6. On 30 May 2003 the Slovyansk Town Court (“the Town Court”) found the applicant guilty of robbery and sentenced him to ten years and six months’ imprisonment, with confiscation of his property. The applicant was represented by three lawyers in those proceedings.
7. On 26 August 2003 and 17 June 2004 the Donetsk Court of Appeal (“the Court of Appeal”) and the Supreme Court, respectively, upheld the judgment of 30 May 2003.
8. On 2 July 2004 the Town Court, in the course of civil proceedings, ordered the applicant to pay 84,837.10 Ukrainian hryvnias (UAH) in respect of pecuniary damage and UAH 20,000 in respect of non-pecuniary damage in favour of Mr K.S. and Ms K.N in compensation for the crime he had committed against them.
9. On 21 July 2004 the applicant appealed against that judgment. The appeal was handwritten.
10. On 17 September 2004 the Court of Appeal remitted the appeal to the Town Court for a decision on whether it had been prepared in accordance with the procedural requirements.
11. On 29 September 2004 the Town Court found that the applicant’s appeal had not been properly submitted. The court noted, in particular, that the appeal had not been typewritten; it did not contain the necessary information about the other parties to the proceedings; it was not sufficiently reasoned; no copies thereof had been enclosed for the other parties; and the court fee for lodging an appeal had not been paid. The court therefore invited the applicant to rectify those shortcomings by 18 October 2004.
12. On 18 October 2004 the Town Court found that the applicant had not rectified the shortcomings in his appeal and returned it to him unexamined.
13. On 17 November 2004 the applicant submitted a new appeal against the judgment of 2 July 2004. The appeal was again handwritten. No evidence was enclosed suggesting that the applicant had paid a court fee, and the applicant did not request exemption from payment of the court fee.
14. On 29 November 2004 the Court of Appeal returned the appeal to the Town Court and suggested that it consider whether any steps should be taken to provide the applicant with the requisite facilities to prepare his appeal in accordance with the procedural formalities.
15. On 20 March 2005 the applicant signed an agreement with lawyer G. according to which that lawyer was to assist him in his criminal case.
16. On 21 March 2005 the Town Court extended the time-limit for appealing against the judgment of 2 July 2004 and accepted the applicant’s appeal. That hearing was attended by lawyer G.
17. On an unspecified date the case was sent to the Court of Appeal.
18. On 11 May 2005 the Court of Appeal found that the applicant’s appeal was again not typewritten. It therefore refused to open appeal proceedings and returned the case file to the Town Court.
19. The relevant provisions of the Code of Civil Procedure of 18 July 1963 (effective until 1 September 2005, the date when the Code of Civil Procedure of 18 March 2004 came into force) can be found in the judgment of Volovik v. Ukraine (no. 15123/03, §§ 24-31, 6 December 2007).
